Citation Nr: 0604266	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  96-22 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for lumbosacral strain.      

2.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee disability.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for a left knee disability.  

4.  Entitlement to an initial compensable evaluation for a 
skin condition of the hands and buttocks.  

5.  Entitlement to an initial compensable evaluation for 
furunculosis of the buttocks and groin.      





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from September 1987 
to December 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.                  

The issues of entitlement to an initial evaluation in excess 
of 10 percent for a left knee disability, entitlement to an 
initial compensable evaluation for a skin condition of the 
hands and buttocks, and entitlement to an initial compensable 
evaluation for furunculosis of the buttocks and groin, will 
be discussed in the remand portion of this decision; these 
issues are remanded to the RO via the Appeals Management 
Center in Washington D.C. 





FINDINGS OF FACT

1.  From December 4, 1993 to October 24, 2001, the 
appellant's service-connected lumbosacral strain was 
productive of no more than slight impairment, with no 
evidence of loss of lateral spine motion, unilateral, in 
standing position.

2.  From October 25, 2001 to May 4, 2005, the appellant's 
service-connected lumbosacral strain was principally 
manifested by complaints of chronic low back pain with 
moderate limitation of motion.  

3.  From May 5, 2005, the appellant's lumbar spine range of 
motion is restricted to 30 degrees of forward flexion due to 
pain.   

4.  The evidence of record does not show more than slight 
impairment of the right knee.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 10 percent for lumbosacral strain, for the period 
of time from December 4, 1993 to October 24, 2001, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §  4.71a, Diagnostic Code 5295 (2002).      

2.  The criteria for an increased rating of 20 percent for 
service-connected lumbosacral strain from October 25, 2001 to 
May 4, 2005, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §  4.71a, Diagnostic Code 
5292 (2002).    

3.  The criteria for an increased rating of 40 percent for 
service-connected lumbosacral strain from May 5, 2005, have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).      

4.  The criteria for an initial rating in excess of 10 
percent for a right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §  4.71a, Diagnostic Code 5257 (2005).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 Supp. 2005).  
Regulations implementing the VCAA are applicable to the 
appellant's claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  

With respect to VA's duty to notify, the RO sent the 
appellant a letter in April 2002 in which he was notified of 
the types of evidence he needed to submit, and the 
development the VA would undertake.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letter specifically 
informed the appellant what was needed from him and what VA 
would obtain on his behalf.  Id.  For example, the letter 
told him that VA would help obtain medical records, 
employment records, or records from other Federal agencies.  
The appellant was informed that he was responsible for 
providing sufficient information to VA so records could be 
requested.  In addition, the Board observes that the August 
2005 supplemental statement of the case provided the 
appellant with the text of the relevant portions of the VCAA, 
as well as the implementing regulations.  Therefore, in light 
of the above, the Board finds that the VA's duty to notify 
has been fully satisfied, and that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Simply put, in this case, the claimant was provided every 
opportunity to submit evidence.  He was also provided with 
notice of the requirements pertinent to his increased rating 
claims.  The appellant was further provided notice of what 
evidence he needed to submit, and notice of what evidence VA 
would secure on his behalf.  He was given ample time to 
respond.  

In the present case, the Board notes that it was not until 
after the original rating action on appeal was promulgated 
did the RO provide notice to the appellant regarding the duty 
to notify him of the evidence he must provide, and the 
evidence that VA would obtain on his behalf.  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  Nevertheless, the 
Board observes that in regard to the issues on appeal, there 
is no indication that there is additional evidence that has 
not been obtained and that would be pertinent to the present 
claims.  In addition, the appellant has been afforded the 
opportunity to present evidence and argument in support of 
the claims, including at a personal hearing at the RO.  
Quartuccio, 16 Vet. App. at 183, 187.  Moreover, the 
appellant has also been notified of the applicable laws and 
regulations that set forth the criteria for the increased 
rating claims.  The discussions in the statement of the case 
and the supplemental statements of the case have further 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.     

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran [appellant] 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).     

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in April 1994, August 1995, June and 
October 1996, and May 2005, the appellant underwent VA 
examinations which were pertinent to his increased rating 
claims.  The Board further observes that in this case, there 
is no outstanding evidence to be obtained, either by VA or 
the appellant.  The RO has obtained all relevant VA and 
private medical records identified by the appellant.  
Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.  The Board also finds, in light of the above, that the 
facts relevant to this appeal have been fully developed and 
there is no further action to be undertaken to comply with 
the provisions of the regulations implementing the VCAA.  
Therefore, the appellant will not be prejudiced as a result 
of the Board proceeding to the merits of the claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  


II.  Pertinent Law and Regulations

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2005), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2005).   


III.  Lumbosacral Strain

Factual Background

In April 1994, the appellant underwent a VA examination.  At 
that time, he stated that he had chronic low back pain.  On 
examination of the lumbar spine, there was questionable 
slight increase in the normal lordosis.  Forward flexion was 
to 90 degrees; the appellant could backward bend to 30 
degrees; lateral bending was to 45 degrees in each direction; 
and rotation was to 35 degrees.  There were no neurologic 
defects.  The diagnosis was lumbosacral strain, chronic.  An 
x-ray of the appellant's lumbosacral spine was reported to 
show possible spondylolysis at L5-S1.  

By a September 1994 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
lumbosacral strain.  At that time, the RO assigned a zero 
percent disability rating under Diagnostic Code 5295, 
effective from December 4, 1993, for the appellant's service-
connected lumbosacral strain.  

In August 1995, a hearing was conducted at the RO.  At that 
time, the appellant testified that he had back spasms and 
that he took medication to control the spasms.  He stated 
that he also had chronic low back pain and that he wore a 
back brace.       

In August 1995, the RO received VA Medical Center (VAMC) 
outpatient treatment records, from February 1994 to August 
1995, and private medical records, from January to August 
1995.  The VAMC outpatient treatment records show that the 
appellant underwent intermittent physical therapy for his 
service-connected low back disability.  The private medical 
records reflect that in January 1995, the appellant was 
treated for complaints of low back pain.  Upon physical 
examination of the appellant's lumbosacral spine, there was 
no vertebral tenderness.  There was mild paravertebral muscle 
spasm.  The diagnosis was lumbar strain.  The records also 
show that in April 1995, it was noted that upon physical 
examination of the appellant's lumbosacral spine, the 
appellant had pain with back bending.  The appellant did not 
have pain by palpation, and straight leg raising was 
negative.  The diagnosis was back pain of unclear etiology.  

A VA orthopedic examination was conducted in August 1995.  At 
that time, the appellant stated that he wore a back brace.  
According to the appellant, he had also been prescribed a 
transcutaneous electrical nerves stimulations (TENS) unit 
which helped relieve his back pain.  Upon physical 
examination, the appellant was wearing a heavy canvas type 
back brace with stays.  He was also wearing a TENS unit with 
four electrodes in place over the lower back.  The appellant 
held his back in a somewhat rigid manner; however, he was 
able to dress and undress without difficulty.  Examination of 
the appellant's back showed that there was point tenderness 
over the lower lumbar vertebra.  Forward flexion was to 90 
degrees.  The appellant could backward bend to less than 10 
degrees with a complaint of pain.  He was able to laterally 
bend to only 20 degrees in each direction "with a complaint 
of pain when rotates to 25 degrees, with a complaint of pain 
[sic]."  On palpation of the spine, there was a suggestion 
of spondylolisthesis.  The diagnoses were lumbosacral strain, 
chronic, and spondylolisthesis at L5-S1.  In response to the 
question as to whether objective evidence existed concerning 
the appellant's complaints, the examining physician stated 
that there was objective evidence in the appellant's back, 
but that it was his opinion that the appellant's symptoms 
were out of proportion to the objective findings.  Following 
the physical examination, the appellant had x-rays taken of 
his lumbosacral spine.  The x-rays were interpreted as 
showing first degree spondylolisthesis of L5 on S1.  There 
was probable bilateral pars interarticularis defect at L5-S1.  
The disc spaces appeared normal.  No change from previous 
study.  

In August 1995, the appellant underwent a VA neurological 
examination.  In the examination report, the examining 
physician stated that the appellant's general neurologic 
state was within normal limits, except to note that the 
straight leg raising was tolerated to 80 degrees and then the 
appellant reported pain in the general area of L5 with either 
leg.  Reflexes were symmetrical and no abnormal responses 
were obtained.  The diagnosis was lumbar strain with referral 
of pain to the lumbar (L-5) segment, but without sensory or 
motor deficit in the involved segment.  According to the 
examiner, the appellant's back problem was mild to moderate 
depending on the interference with the appellant's normal 
activities during any one period of time.  

In an April 1996 rating action, the RO increased the 
disability rating for the appellant's service-connected 
lumbosacral strain from zero percent to 10 percent disabling 
under Diagnostic Code 5295-5295, effective from December 4, 
1993.  

In June 1996, the appellant underwent a VA examination.  At 
that time, examination of the appellant's back showed that 
the appellant had a slight increase in the normal lumbar 
lordosis.  The appellant complained of some tenderness on 
deep palpation in the lumbar area.  He was able to forward 
bend to 70 degrees, but there was a slight lumbar list to the 
right when he did that.  Backward bending was to 15 degrees; 
lateral bending was to 30 degrees in each direction; and 
rotation was to 35 degrees.  The deep tendon reflexes were 
hypoactive, but symmetrical.  There were no neurological 
deficits.  The diagnosis was lumbosacral strain, chronic, 
possible herniated nucleus pulposus.    

A VA examination was conducted in October 1996.  At that 
time, examination of the lumbar spine revealed some 
tenderness over the lumbar area.  The appellant flexed to 80 
degrees, and he extended to zero degrees.  Lateral flexion 
was to 20 degrees in each direction, and rotation was to 20 
degrees in each direction.  There was no neurological 
deficit.  No diagnosis was provided.  Following the physical 
examination, the appellant had x-rays taken of his 
lumbosacral spine which were interpreted as showing bilateral 
spondylolysis at L5, with Grade I spondylolisthesis at L5-S1.  
There was no interval change since the previous study.  

In a private medical statement from Ron M. Koppenhoefer, 
M.D., dated on October 25, 2001, Dr. Koppenhoefer stated that 
according to the appellant, he had chronic low back pain and 
he took medication for muscle spasms.  The appellant 
indicated that he had used a TENS unit in the past, but did 
not currently wear it.  Dr. Koppenhoefer noted that the 
appellant worked as a quality inspector and that his job 
required him to check turban wheels.  According to the 
appellant, he had missed at least eight weeks a year because 
of back pain.  Dr. Koppenhoefer reported that physical 
examination of the appellant's back showed some evidence of a 
steppage deformity at the L5-S1 level.  Percussion and 
palpation revealed tenderness in the L5-S1 level.  No 
specific spasm or trigger points were noted.  Palpation of 
the sacroiliac joint caused no discomfort.  Range of motion 
involving the lumbosacral spine revealed flexion to be 60 
degrees, extension to 10 degrees, and right and left lateral 
bending to 10 degrees.  Upon re-extending from the flexed 
position, he had reproducible pain at 30 degrees from neutral 
position.  It was noted that his pain was worse on extension 
than flexion.  Range of motion of the hip joints was full and 
Patrick's test was normal.  Straight leg raising and reverse 
straight leg raising were unremarkable.  Patrick's test 
involving the hip joints was normal.  Neurological 
examination revealed reflexes to be symmetric, and sensation 
was intact.  Manual muscle testing revealed normal strength 
and was reliable.  No fasciculations were noted.  Muscle tone 
was normal, and no abnormal reflexes were found.  Dr. 
Koppenhoefer stated that the appellant's impairment was 
related to a first degree spondylolisthesis at the L5-S1 
vertebral bodies.  

In March 2004, the appellant testified at a videoconference 
hearing before the RO.  At that time, the appellant indicated 
that he had chronic low back pain with muscle spasm.  The 
appellant stated that prolonged standing and walking 
aggravated his low back pain.  According to the appellant, he 
also had shooting pain which went to the back of his knees.      

A VA examination was conducted in May 2005.  At that time, 
the examining physician stated that the appellant complained 
of a sharp, shooting, and throbbing type pain and he 
localized that to the mid-lumbar region.  The appellant 
indicated that the pain occasionally radiated down his thighs 
to the knees.  According to the appellant, the pain was made 
worse by bending, lifting more than five pounds, and going up 
stairs.  Upon physical examination, the examiner noted that 
the appellant's movements were much more slow and restricted 
when being observed than when he thought he was not being 
observed.  The appellant's station and gait were steady, and 
he walked without aids.  In regard to the appellant's spine, 
there were no abnormal curvatures or deformities, and there 
was a normal lumbar lordotic curve.  There was tenderness to 
palpation over the lumbar spine muscles but that seemed much 
exaggerated.  There was no objective evidence of muscle spasm 
or painful motion.  Range of motion of the thoracolumbar 
spine revealed active and passive forward flexion from zero 
to 30 degrees with pain at that point, and then he could 
progress only to 40 degrees.  Right and left flexion was from 
zero to 25 degrees, with pain and no further progression, and 
right and left rotation were from zero to 30 degrees, with 
pain.  Extension was from zero to 30 degrees.  Upon 
neurological examination, the appellant's muscle strength was 
equal and it was normal, bilaterally.  Sensation to light 
touch and pinprick gave variable results over the lower 
extremities and back.  Deep tendon reflexes were brisk and 
equal bilaterally.  Straight leg raising was negative.  A 
magnetic resonance imaging (MRI) of the appellant's lumbar 
spine was interpreted as showing multilevel degenerative 
arthritis.  The diagnoses were lumbosacral sprain and 
degenerative joint disease of the lumbar spine.  It was the 
examiner's opinion that degenerative joint disease was not 
related to the lumbosacral sprain.  According to the 
examiner, obesity was accentuating the appellant's back pain.     


Analysis

As previously stated, by a September 1994 rating action, the 
RO granted the appellant's claim of entitlement to service 
connection for lumbosacral strain.  At that time, the RO 
assigned a zero percent disability rating, effective from 
December 4, 1993, for the appellant's service-connected 
lumbosacral strain.  In an April 1996 rating action, the RO 
increased the disability rating for the appellant's service-
connected lumbosacral strain from zero percent to 10 percent 
disabling, effective from December 4, 1993.  As the appellant 
has taken issue with the initial rating assigned following 
the grant of service connection, separate ratings may be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119, 126-27 (1999).  Thus, the Board 
must evaluate the relevant evidence since December 4, 1993.

The appellant's service-connected lumbosacral strain was 
granted a 10 percent disability rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5295, effective December 4, 1993.  In 
this regard, effective September 26, 2003, VA revised the 
criteria for diagnosing and evaluating the spine.  68 Fed. 
Reg. 51454- 51458 (Aug. 27, 2003).  As the appellant's appeal 
was pending at the time the applicable regulations were 
amended, the appellant is entitled to consideration under the 
old criteria, and under the new regulations.  However, as the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the appellant is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  Green v. Brown, 10 
Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increased shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the Act or administrative issue.).     

Prior to the regulatory changes, Diagnostic Code 5295 
provided for a 10 percent rating for characteristic pain on 
motion.  A 20 percent evaluation was assigned for muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in standing position.  A 40 percent 
evaluation required severe lumbosacral strain with listing of 
the whole spine to the opposite side; positive Goldthwaite's 
sign; marked limitation of forward bending in the standing 
position; loss of lateral motion with osteoarthritic changes; 
or narrowing or irregularity of the joint space; or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include Diagnostic Code 5237 for lumbosacral or cervical 
strain.  Under the revised criteria for spinal disabilities, 
a 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent rating is 
assigned for forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical 
spine.  A 40 percent rating is assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine to 30 degrees or less; or, with 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is assigned 
for unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2005).

It is noted that diseases and injuries of the spine should be 
evaluated upon any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1). For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).

In the instant case, the appellant maintains that the current 
rating is not high enough for the amount of disability that 
his low back condition causes him.  He indicates that he has 
chronic low back pain, with radiculopathy, and that prolonged 
sitting and walking aggravates his back pain.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease.  However, 
symptoms must be viewed in conjunction with the objective 
medical evidence of record.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In the instant case, the Board finds that for the period of 
time from December 4, 1993 to October 24, 2001, the evidence 
of record does not demonstrate the degree of disability for 
which an initial evaluation in excess of 10 percent is 
warranted.  As set forth above, in order to be entitled to a 
higher rating under the old criteria for Diagnostic Code 
5295, the medical evidence must show muscle spasm on extreme 
forward bending, and unilateral loss of lateral spine motion 
in standing position.  In this regard, the Board recognizes 
that private medical records show that in a January 1995 
examination, mild paravertebral muscle spasm was shown.  
However, there is no medical evidence of record from the 
period of time from December 4, 1993 to October 24, 2001, 
which shows unilateral loss of lateral spine motion in 
standing position.  In the appellant's August 1995 VA 
orthopedic examination, the appellant was able to laterally 
bend to 20 degrees in each direction.  In addition, in the 
appellant's June 1996 VA examination, although there was a 
slight lumbar list to the right when the appellant flexed to 
70 degrees, lateral bending was to 30 degrees in each 
direction.  Therefore, in light of the above, the Board 
concludes that for the period of time from December 4, 1993 
to October 24, 2001, an initial rating in excess of 10 
percent under the former criteria for Diagnostic Code 5295, 
for the appellant's service-connected lumbosacral strain, is 
not warranted.

Other Diagnostic Codes applicable to low back disabilities 
have also been considered by the Board for the period of time 
from December 4, 1993 to October 24, 2001.  Diagnostic Code 
5292 provides for a 20 percent rating when moderate 
limitation of motion of the lumbosacral spine is 
demonstrated.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  However, during the period of time from December 4, 
1993 to October 24, 2001, while the appellant demonstrated 
some limitation of his lumbar spine, his VA examination 
reports do not show that his limitation was more than slight.  
Indeed, in the appellant's April 1994 VA examination, forward 
flexion was to 90 degrees and the appellant could backward 
bend to 30 degrees.  In addition, in the appellant's August 
1995 orthopedic VA examination, although the appellant could 
backward bend to less than 10 degrees with a complaint of 
pain, nevertheless, forward flexion was to 90 degrees.  
Moreover, in the appellant's June 1996 VA examination, the 
appellant was able to forward bend to 70 degrees, and 
backward bending was to 15 degrees.  Furthermore, in his 
October 1996 VA examination, forward flexion was to 80 
degrees, and the appellant could extend to zero degrees.  
Therefore, given the motion typically expected, the 
limitations noted above do not rise to the level of 
"moderate" limitation of motion.  Thus, for the period of 
time from December 4, 1993 to October 24, 2001, a finding of 
moderate limitation of motion is not warranted.   

The United States Court of Appeals for Veterans Claims 
(Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that it is not enough for an examiner to state a 
range of motion.  Rather, 38 C.F.R. § 4.40 requires 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use, including pain 
during flare-ups.  The Court also held that 38 C.F.R. § 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. 
§ 4.10.      

However, during the period of time from December 4, 1993 to 
October 24, 2001, there is no evidence that there was any 
weakness, excess fatigability, or incoordination due to 
"flare-ups" of the service-connected low back disability, 
which would warrant an initial evaluation in excess of 10 
percent.  The Board recognizes that in the appellant's August 
1995 VA neurological examination, the examiner stated that 
the appellant's back problem was mild to moderate depending 
on the interference with the appellant's normal activities 
during any one period of time.  However, in the appellant's 
August 1995 orthopedic examination, in response to the 
question as to whether objective evidence existed concerning 
the appellant's complaints, the examining physician stated 
that there was objective evidence in the appellant's back, 
but that it was his opinion that the appellant's symptoms 
were out of proportion to the objective findings.  As such, 
an initial evaluation in excess of 10 percent under 38 C.F.R. 
§§ 4.40, 4,45, or the holding in DeLuca, during the period of 
time from December 4, 1993 to October 24, 2001, is not 
warranted.  

For the period of time from October 25, 2001 to May 4, 2005, 
the Board finds that moderate limitation of motion of the 
lumbosacral spine is demonstrated.  In this regard, the Board 
notes that on October 25, 2001, the appellant underwent a 
private examination which was conducted by Dr. Koppenhoefer.  
At that time, range of motion involving the lumbosacral spine 
revealed flexion to be 60 degrees.  In addition, upon re-
extending from the flexed position, the appellant had 
reproducible pain at 30 degrees from neutral position.  
Therefore, given the motion typically expected, the 
limitation of lumbar spine motion for the period from October 
25, 2001 to May 4, 2005, was more than slight, and the 
appellant's disability picture more nearly approximates the 
criteria for a 20 percent rating under Diagnostic Code 5292.  
38 C.F.R. § 4.7 (2005) (Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.)  
Therefore, a rating of 20 percent for the appellant's 
service-connected lumbosacral strain is warranted for the 
period of time from October 25, 2001 to May 4, 2005.  

Further, it is important to note that this same evidence for 
the aforementioned period of time does not demonstrate that a 
rating in excess of 20 percent is warranted.  Diagnostic Code 
5292 provides for a 40 percent rating for severe limitation 
of motion of the lumbar spine.  During the period of time 
from October 25, 2001 to May 4, 2005, while the appellant 
demonstrated some limitation of his lumbar spine, the medical 
evidence does not show that his limitation was severe.  In 
the October 25, 2001 private examination, flexion was to 60 
degrees, extension was to 10 degrees, and right and left 
lateral bending was to 10 degrees.  In addition, range of 
motion of the hip joints was full and Patrick's test was 
normal.  Moreover, straight leg raising and reverse straight 
leg raising were unremarkable.  Therefore, the ranges noted 
above do not rise to the level of "severe" limitation of 
motion.   See also 38 C.F.R. § 4.71a, Plate V (2005).  
Accordingly, a finding of severe limitation of motion for the 
period of time from October 25, 2001 to May 4, 2005, is not 
warranted.      

In order to be entitled to a higher rating under the old 
criteria for Diagnostic Code 5295, the medical evidence must 
show severe lumbosacral strain with listing of the whole 
spine to the opposite side; positive Goldthwaite's sign; 
marked limitation of forward bending in the standing 
position; loss of lateral motion with osteoarthritic changes; 
or narrowing or irregularity of the joint space; or some of 
the above with abnormal mobility on forced motion.  In this 
regard, the Board observes that during the period of time 
from October 25, 2001 to May 4, 2005, there is no evidence 
showing that the appellant's service-connected low back 
condition was characterized as severe, and a positive 
Goldthwaite's sign had not been demonstrated.  In addition, 
although the first medical evidence of record showing that 
the appellant has degenerative joint disease of the lumbar 
spine is not until the appellant's May 5, 2005 VA 
examination, the Board will accept that the appellant had 
degenerative joint disease of the lumbar spine during the 
period of time from October 25, 2001 to May 4, 2005.  
However, the Board observes that the appellant is not 
service-connected for his diagnosed degenerative joint 
disease of the lumbar spine.  In fact, in the May 5, 2005 VA 
examination, the examiner opined that the degenerative joint 
disease was not related to the lumbosacral strain.  
Regardless, although the appellant had arthritis and some 
loss of motion, there was no indication during the period of 
time from October 25, 2001 to May 4, 2005 that the appellant 
had complete loss of lateral motion, marked limitation of 
forward bending in a standing position, or narrowing or 
irregularity of joint space due to service-connected 
disability.  Significantly, while the appellant experienced 
arthritis and some loss of motion, it should also be pointed 
out that during the period of time from October 25, 2001 to 
May 4, 2005, he did not have any of the above-noted criteria 
for a 40 percent rating, along with abnormal mobility on 
forced motion.  In the October 25, 2001 private medical 
examination, muscle testing revealed normal strength, and no 
fasciculations were noted.  Furthermore, muscle tone was 
normal, and no abnormal reflexes were found.  Therefore, in 
light of the above, the Board concludes that for the period 
of time from October 25, 2001 to May 4, 2005, a rating in 
excess of 20 percent under the former criteria for Diagnostic 
Code 5295, for the appellant's service-connected lumbosacral 
strain, is not warranted. 

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.40 and 4.45 would warrant a higher rating.  See DeLuca, 
8 Vet. App. at 202.  However, the Board finds that an 
evaluation in excess of 20 percent for lumbosacral strain for 
the period of time from October 25, 2001 to May 4, 2005, is 
not warranted under DeLuca.  While the appellant complained 
of pain associated with his low back disability, the Board 
does not find that the disability attributable to the 
lumbosacral strain resulted in functional disability in 
excess of that contemplated in the 20 percent rating assigned 
for the aforementioned period of time.  In the October 25, 
2001 private medical examination, although percussion and 
palpation revealed tenderness in the L5-S1 level, no specific 
spasm or trigger points were noted, and palpation of the 
sacroiliac joint caused no discomfort.  In addition, although 
upon re-extending from the flexed position, the appellant had 
reproducible pain at 30 degrees from neutral position, 
nevertheless, he could still flex his lumbar spine to 60 
degrees.  Thus, for the period of time from October 25, 2001 
to May 4, 2005, the Board does not find that an evaluation in 
excess of 20 percent is warranted for the appellant's 
lumbosacral strain on the basis of functional disability.    

Effective May 5, 2005, the Board finds that an increased 
rating to 40 percent under the revised criteria for spinal 
disabilities is warranted.  In this regard, in the 
appellant's May 5, 2005 VA examination, range of motion of 
the thoracolumbar spine revealed active and passive forward 
flexion from zero to 30 degrees, with pain at that point, and 
then he could progress only to 40 degrees.  Thus, with 
consideration of the factors discussed in DeLuca, there is 
sufficient current medical evidence showing that the 
appellant's lumbar spine range of motion is restricted to 30 
degrees of forward flexion due to pain.  See 38 C.F.R. 
§§ 4.40, 4.45.  Accordingly, a 40 percent rating under the 
revised criteria for spinal disabilities is warranted from 
May 5, 2005, for the appellant's service-connected 
lumbosacral strain.        

Further, it is important to note that this same evidence from 
May 5, 2005, does not demonstrate that a rating in excess of 
40 percent is in order.  In this regard, at no time of record 
has there has been evidence of unfavorable ankylosis of the 
entire thoracolumbar spine and no examiner has suggested that 
the appellant's limitation of motion of the lumbar spine 
equates to unfavorable ankylosis of the thoracolumbar spine.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine, Note (5) (2005).  Therefore, from 
May 5, 2005, an evaluation in excess of 40 percent is not 
warranted under the revised criteria for spinal disabilities.      

The Board also notes that a 40 percent rating is the maximum 
rating allowed under the old criteria for Diagnostic Codes 
5292 and 5295; therefore, a higher rating is not possible 
under those diagnostic codes.  The Board has further 
evaluated the appellant's disability under all other 
applicable diagnostic codes in effect prior to September 23, 
2002.  However, the appellant was never diagnosed with 
fracture of his vertebra, nor does his medical evidence show 
that he had ankylosis of any portion of his spine.  
Therefore, 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5289 
(2002) are not for application.      

In this case, the Board observes that the appellant is not 
service-connected for intervertebral disc syndrome that is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  
In this regard, the appellant has stated on numerous 
occasions that he has had occasional numbness in his legs, 
with shooting pain down the legs and into the knees.  
However, there is no evidence of record showing that the 
appellant has been diagnosed with intervertebral disc 
syndrome, or any other neurologic disorder.  The Board 
recognizes that in the appellant's August 1995 VA 
neurological examination, the diagnosis was lumbar strain 
with referral of pain to the lumbar (L-5) segment.  However, 
the examiner also noted that there was no sensory  or motor 
deficit in the involved segment.  In addition, in the 
appellant's June and October 1996 VA examinations, there were 
no neurological deficits.  Moreover, in the private medical 
examination conducted by Dr. Koppenhoefer in October 2001, 
neurological examination revealed reflexes to be symmetric 
and sensation was intact.  Furthermore, in the appellant's 
May 2005 VA examination, upon neurological examination, the 
appellant's muscle strength was equal and it was normal, 
bilaterally.  Thus, the evidence does not show intervertebral 
disc syndrome.


IV.  Right Knee Disability

Factual Background 

In April 1994, the appellant underwent a VA examination.  At 
that time, he stated that he had chronic pain in his right 
knee, with occasional swelling.  On examination of the right 
knee, flexion was from zero to 140 degrees.  There was some 
increased crepitus and slight patellar catching.  The knee 
was stable and there was no atrophy.  The diagnosis was 
chondromalacia of the right knee.  

By a September 1994 rating action, the RO granted the 
appellant's claim of entitlement to service connection for a 
right knee disability.  At that time, the RO assigned a zero 
percent disability rating under Diagnostic Code 5257, 
effective from December 4, 1993, for the appellant's service-
connected right knee disability.  

In August 1995, a hearing was conducted at the RO.  At that 
time, the appellant testified that he had chronic pain and 
grinding in his right knee, and that he wore a brace on his 
right knee. 

In August 1995, the RO received VAMC outpatient treatment 
records, from February 1994 to August 1995, and private 
medical records, from January to August 1995.  The VAMC 
outpatient treatment records show that the appellant 
underwent intermittent physical therapy for his service-
connected bilateral knee disabilities.  The private medical 
records reflect that in January 1995, the appellant was 
treated for complaints of bilateral knee pain.  Upon physical 
examination of the appellant's knees, there was no effusion 
or erythema.  The appellant's collateral ligaments were 
nontender, and he had full range of motion of the knees.  
There was no leg instability.  The diagnosis was chronic 
bilateral knee pain.  According to the records, an April 1995 
physical examination of the appellant's knees showed good 
range of motion.  The appellant had pain with range of 
motion.  The knees were stable, and there was no patellar or 
femoral pain.  The diagnosis was knee pain of unclear 
etiology.      

A VA examination was conducted in August 1995.  At that time, 
the appellant stated that he wore braces on his knees.  On 
examination of the appellant's right knee, the right knee 
flexed from zero to 130 degrees with a complaint of pain.  
There was some crepitus and slight patellar catching.  There 
was no atrophy or instability.  The pertinent diagnosis was 
of chondromalacia of the right knee.  In response to the 
question as to whether objective evidence existed concerning 
the appellant's complaints, the examining physician stated 
that there was objective evidence in the appellant's knees, 
but that it was his opinion that the appellant's symptoms 
were out of proportion to the objective findings. 

In an April 1996 rating action, the RO increased the 
disability rating for the appellant's service-connected right 
knee disability from zero percent to 10 percent disabling 
under Diagnostic Code 5257-5257, effective from December 4, 
1993.

In June 1996, the appellant underwent a VA examination.  At 
that time, examination of the appellant's knees showed 
similar findings with both flexing from zero to 130 degrees.  
There was increased crepitus with patellar catching, 
bilaterally.  The knees were stable and there was no atrophy.  
The diagnosis was chondromalacia and patello-femoral syndrome 
of both knees.   

A VA examination was conducted in October 1996.  At that 
time, examination of the right knee revealed flexion to 90 
degrees.  There was some crepitus on flexion and extension, 
and significant patellar catching on extension after flexion.  
There was no atrophy.  The examining physician stated that he 
could not demonstrate any true instability.  The diagnosis 
was chondromalacia and patello-femoral syndrome of the right 
knee.  Following the physical examination, the appellant had 
x-rays taken of his knees.  The x-rays were reported to show 
mild joint space narrowing in the medial compartment, 
bilaterally, which appeared more prominent on the right as 
compared to the left.  The remainder of the knees appeared 
within normal limits.  The diagnosis was mild joint space 
narrowing, right greater than left with the medial 
compartment of both knees.  

In December 1996, the RO received VAMC outpatient treatment 
records, from December 1995 to December 1996.  The records 
include an Operative Report which shows that in December 
1996, the appellant was diagnosed with right patella 
maltracking and underwent a right knee arthroscopy, with 
lateral release.  According to the report, the appellant had 
a long history of bilateral patellofemoral type pain which 
had not been relieved by aggressive physical therapy and 
bracing.  The appellant had a magnetic resonance imaging scan 
done in 1995 which demonstrated bilateral patella 
chondromalacia.  The appellant decided to undergo elective 
lateral release of his right knee, which had been most 
symptomatic.  

In a February 1997 rating action, the RO determined that the 
appellant was entitled to a temporary 100 percent evaluation 
under 38 C.F.R. § 4.30 for convalescence following surgery of 
the right knee, from December 27, 1996 to January 31, 1997.  
The RO further noted that from February 1, 1997, the 
appellant's 10 percent evaluation for his service-connected 
right knee disability would be reinstated.

In July 1998, the appellant underwent a VA examination.  At 
that time, he stated that his right knee gave out on him 
about once every other month.  He indicated that he had 
chronic pain in his right knee, with popping and grinding.  
According to the appellant, prolonged standing and walking 
aggravated his right knee pain.  Upon physical examination, 
both of the appellant's knees were normal in appearance.  
There was no edema or signs of inflammation.  There was 
tenderness to palpation along the inferior aspect of both 
patellae.  Patellar compression test was positive 
bilaterally.  In regard to range of motion, the appellant's 
right knee flexed from zero to 120 degrees, and extension was 
to zero degrees.  Stability of medial and lateral collateral 
ligaments were intact, though there was some loose motion 
from varus and valgus forces.  There was an audible and 
palpable crepitus on motion of both knees.  Lachman's and 
McMurray's tests were normal.  The diagnosis was 
chondromalacia patellae.  Following the physical examination, 
x-rays were taken of the appellant's knees.  The x-rays were 
reported to show no evidence of fracture or dislocation 
involving either knee.  No significant arthritic change was 
seen.  On the tangential views of the knee, there was some 
mild bilateral patellar subluxation.  The impression was of 
nonspecific mild lateral patellar subluxation, otherwise 
normal knee examination.          

In March 2004, the appellant testified at a videoconference 
hearing before the RO.  At that time, the appellant testified 
that he had chronic pain in his right knee.  The appellant 
stated that he also had grinding and instability, and that he 
wore a knee brace when he was "going to be active."  
According to the appellant, he had degenerative arthritis in 
his right knee.  

A VA examination was conducted in May 2005.  At that time, 
the appellant stated that he had chronic bilateral knee pain, 
with occasional swelling.  The appellant denied any locking, 
but admitted to instability and giving way.  The examiner 
noted that the appellant walked without crutches or 
corrective shoes or a cane.  The examiner stated that the 
appellant had braces, but that according to the appellant, he 
did not wear them.  Upon physical examination, the examiner 
noted that the appellant's movements were much more slow and 
restricted when being observed than when he thought he was 
not being observed.  According to the examiner, the 
appellant's gait and station were steady.  Examination of the 
appellant's knees revealed no deformity or obvious swelling.  
Movement of the knees was accomplished with a minor amount of 
crepitation.  There was tenderness along the joint line 
bilaterally.  Both knees were stable, i.e., there was no 
varus or valgus laxity, drawer tests were negative, and 
McMurray's tests were negative, bilaterally.  Range of motion 
revealed that the right knee active and passive ranges of 
motion were the same; from zero to 90 degrees with pain at 
that point and then he could flex further to 115 degrees.  
Following repeated movement against resistance, the active 
and passive range of motions remained the same.  An x-ray of 
the appellant's knees were interpreted as showing no boney 
abnormality either side.  There was suspicion of swelling of 
suprapatellar bursa in the right knee.  The diagnosis was 
status post right knee arthroscopic surgery for lateral 
release.  The examiner opined that although the right knee x-
ray was suspicious for suprapatellar bursitis, the current 
examination revealed no evidence of bursitis.  According to 
the examiner, the appellant's obesity was accentuating his 
knee pain.      


Analysis

As previously stated, by a September 1994 rating action, the 
RO granted the appellant's claim of entitlement to service 
connection for a right knee disability.  At that time, the RO 
assigned a zero percent disability rating under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
effective from December 4, 1993, for the appellant's service-
connected right knee disability.  In an April 1996 rating 
action, the RO increased the disability rating for the 
appellant's service-connected right knee disability from zero 
percent to 10 percent disabling under Diagnostic Code 5257, 
effective from December 4, 1993.  As the appellant has taken 
issue with the initial rating assigned following the grant of 
service connection, separate ratings may be assigned for 
separate periods of time based on the facts found.  See 
Fenderson, 12 Vet. App. at 119, 126-27.  Thus, the Board must 
evaluate the relevant evidence since December 4, 1993.  

In this case, the RO has assigned a 10 percent evaluation 
under Diagnostic Code 5257 for the appellant's right knee 
disability.  Under Diagnostic Code 5257, the schedular 
criteria call for a 10 percent disability rating for slight 
impairment of a knee, namely recurrent subluxation or lateral 
instability.  A 20 percent disability rating is warranted for 
moderate impairment, and a 30 percent disability rating is 
assigned for severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005). 

The appellant maintains that his current rating is not high 
enough in light of the disability that his right knee causes.  
He indicates that he has constant pain in the right knee, and 
that the pain is aggravated by prolonged standing and 
running.  According to the appellant, he also had instability 
of the right knee.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease.  However, symptoms must be viewed in 
conjunction with the objective medical evidence of record.  
Espiritu, 2 Vet. App. at 495.

Based on the clinical findings summarized above, the Board 
concludes that an initial evaluation in excess of 10 percent 
is not warranted for the appellant's right knee disability 
under Diagnostic Code 5257.  In this regard, instability of 
the right knee has not been detected in any of the 
appellant's VA examinations.  However, in the appellant's 
July 1998 VA examination, there was some loose motion from 
varus and valgus forces.  In addition, x-rays taken at that 
time showed some nonspecific mild lateral patellar 
subluxation.  As such, these symptoms are no more than mild 
in degree and do not result in either moderate or severe 
disability as contemplated by the rating criteria.  Thus, an 
initial rating in excess of 10 percent under Diagnostic Code 
5257 is not warranted.  

The appellant's right knee disability may also be rated based 
on limitation of motion.  In this regard, Diagnostic Code 
6260 provides that limitation of flexion of the knee to 60 
degrees warrants a zero percent evaluation.  Limitation of 
flexion of the knee to 45 degrees warrants a 10 percent 
evaluation.  A 20 percent evaluation requires that flexion be 
limited to 30 degrees, and a 30 percent evaluation requires 
that flexion be limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Diagnostic Code 5261 provides that limitation of extension of 
the knee to 5 degrees warrants a zero percent evaluation, and 
to 10 degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation requires that extension be limited to 15 degrees, 
and a 30 percent evaluation requires that extension be 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees, and a 50 percent 
evaluation requires that extension be limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.   

Normal knee motion is from zero degrees to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II (2005).  

To warrant an increased evaluation under Diagnostic Code 
5260, there needs to be medical evidence of limitation of 
flexion that more nearly approximates 30 degrees than 45 
degrees.  In addition, an increased evaluation under 
Diagnostic Code 5261 is warranted when extension of the leg 
is more nearly limited to 15 degrees than to 10 degrees.  
However, in the appellant's April 1994 VA examination, the 
appellant demonstrated a full range of motion.  In addition, 
in the August 1995 and June 1996 VA examinations, the right 
knee flexed from zero to 130 degrees.  Moreover, in the 
appellant's October 1996 VA examination, flexion of the right 
knee was to 90 degrees, and in his July 1998 VA examination, 
the right knee flexed from zero to 120 degrees.  The Board 
also notes that in the appellant's May 2005 VA examination, 
the right knee flexed to 90 degrees with pain at that point 
and then he could flex further to 115 degrees.  As such, 
despite the appellant's complaints of decreased motion, not 
even a zero percent evaluation is warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or Diagnostic Code 5261.    

The Board also notes the potential relevance of 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2005), pertaining to 
arthritis.  The evidence of record includes diagnostic 
testing both suggesting and disputing the presence of 
degenerative changes in the appellant's right knee.  In any 
case, diagnostic codes pertinent to arthritis provide for a 
maximum 10 percent evaluation.  The Board also notes the 
potential applicability of VAOPGCPREC 23-97 (1997).  In that 
opinion, VA's General Counsel stated that when a knee 
disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, and a veteran also has limitation of knee motion which 
at least meets the criteria for a zero percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, 
separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  However, General 
Counsel stated that if a veteran does not meet the criteria 
for a zero percent rating under either Diagnostic Code 5260 
or Diagnostic Code 5261, there is no additional disability 
for which a separate rating for arthritis may be assigned.  
Even if arthritis of the right knee were established, as 
there is no evidence of motion limitation warranting at least 
assignment of a zero percent evaluation, VAOPGCPREC 23-97 
would not be for application.

Further, with respect to the appellant's complaints of 
functional impairment due to pain, the Court has held that 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 regarding 
functional loss due to pain on use or due to flare-ups, are 
not for application in regard to a rating under a diagnostic 
code not predicated on limitation of motion, such as 
Diagnostic Code 5257 in this case.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  In any case, the currently assigned 
10 percent evaluation is itself based on pain on use and 
resulting functional loss.  No higher rating is based on 
consideration of those same factors.

With respect to potential application of other criteria, the 
Board notes that there is no evidence of ankylosis, 
dislocation of the semilunar cartilage, or impairment of the 
tibia and fibula for evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, or 5262 (2005).  Consequently, 
in light of the above, the Board finds that a rating higher 
than 10 percent is not warranted at any point during the 
pendency of this claim for the appellant's service-connected 
right knee disability.  See Fenderson, 12 Vet. App. at 125-
26.       

The Board concludes that the preponderance the evidence is 
against the appellant's claim for an initial evaluation in 
excess of 10 percent for a right knee disability.  As the 
preponderance of the evidence is against the claim the 
benefit-of-the-doubt doctrine does not apply; therefore, the 
claim for a higher evaluation must be denied.   


V.  Extraschedular Ratings 

Finally, pursuant to 38 C.F.R. § 3.321(b)(1) (2005), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Given the nature of the appellant's service-
connected low back and right knee disabilities, interference 
with him employment is to be expected.  Nevertheless, the 
record does not reflect frequent periods of hospitalization 
because of the service-connected disabilities, nor 
interference with employment to a degree greater than that 
contemplated by the regular scheduler standards.  The Board 
recognizes that the appellant has indicated that he missed at 
least eight weeks a year due to back pain.  Thus, it is 
undisputed that the appellant's service-connected 
disabilities have an adverse impact on employment.  However, 
as noted above, the schedular rating criteria are designed to 
take such factors into account.  Thus, in the appellant's 
case, there is no indication that his service-connected low 
back and right knee disabilities are so unusually 
debilitating as to warrant a referral of his case for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b).  
Accordingly, the Board concludes that the RO's action in not 
referring the case for extraschedular consideration was 
consistent with the evidentiary record.


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for lumbosacral strain, for the period of time 
from December 4, 1993 to October 24, 2001, is denied.  

A 20 percent rating for lumbosacral strain for the period of 
time from October 25, 2001 to May 4, 2005, is granted, 
subject to the law and regulations governing the payment of 
monetary awards.  

A 40 percent rating for lumbosacral strain from May 5, 2005, 
is granted, subject to the law and regulations governing the 
payment of monetary awards.  

Entitlement to an initial evaluation in excess of 10 percent 
for a right knee disability is denied.  



REMAND

As previously stated, on November 9, 2000, the VCAA was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005).  Under regulations 
implementing the VCAA, VA's duty to notify and duty to assist 
have been significantly expanded.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005).

First, VA has a duty to provide notice of any information 
necessary to complete the claim, if it is incomplete.  38 
C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate a claim, and of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 C.F.R. § 3.159(b)(1); see 
Quartuccio, 16 Vet. App. at 183.  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
the claim. 38 C.F.R. § 3.159(c).

In this case, a review of the claims file shows that in April 
2002, the RO sent the appellant a letter in which he was 
notified of the VCAA, the types of evidence he needed to 
submit, and the development the VA would undertake.  However, 
the Board observes that the April 2002 letter only addressed 
the appellant's claims for entitlement to an initial 
evaluation in excess of 10 percent for lumbosacral strain, 
and entitlement to an initial evaluation in excess of 10 
percent for a right knee disability, as listed on the cover 
page of this decision.  There was no discussion of the 
appellant's claims for entitlement to an initial evaluation 
in excess of 10 percent for a left knee disability, 
entitlement to an initial compensable evaluation for a skin 
condition of the hands and buttocks, and entitlement to an 
initial compensable evaluation for furunculosis of the 
buttocks and groin.  Thus, the appellant has not been sent 
any VCAA type notice that relates directly to the 
aforementioned claims.  Additionally, he has not been 
informed as to what evidence he is to submit and what 
evidence VA will obtain.  Therefore, the Board will remand 
the aforementioned claims to ensure full and complete 
compliance with the enhanced duty-to-notify and duty-to-
assist provisions of the VCAA.

In addition, in May 2005, the appellant underwent a VA 
examination.  At that time, the examining physician noted 
that according to the appellant, he had a photograph taken of 
his buttocks several months ago for compensation and pension 
examination purposes.  However, the Board observes that the 
evidence of record is negative for any photograph(s) of the 
appellant's buttocks.  Inasmuch as the VA is on notice of the 
potential existence of additional VA records, these records 
should be obtained prior to any further appellate review of 
this case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992); see generally Murincsak v. Derwinski, 2 Vet. App. 
363, 372-73 (1992).  As additional action by the RO may be 
helpful in either obtaining such putative records, or 
documenting information that the medical records cannot be 
obtained, further development in this regard is warranted.

By a September 1994 rating action, the RO granted the 
appellant's claim of entitlement to service connection for a 
right inguinal hernia repair, with tender scar.  At that 
time, the RO assigned a 10 percent disability rating, 
effective from December 4, 1993, for the appellant's service-
connected right inguinal hernia repair, with tender scar.  In 
an August 1995 hearing which was conducted at the RO, the 
appellant expressed dissatisfaction with the 10 percent 
rating granted by the September 1994 rating action.  The 
Board views this testimony as a notice of disagreement to the 
September 1994 rating action with regard to the issue of 
entitlement to an initial evaluation in excess of 10 percent 
for a right inguinal hernia repair, with tender scar.  It is 
noted that this issue was included in May and July 1996, 
February 1997, and August 2005 supplemental statements of the 
case.  

38 C.F.R. § 19.31 (2005) states: 

In no case will a Supplemental Statement 
of the Case be used to announce decisions 
by the agency of original jurisdiction on 
issues not previously addressed in the 
Statement of the Case, or to respond to a 
notice of disagreement on newly appealed 
issues that were not addressed in the 
Statement of the Case.  The agency of 
original jurisdiction will respond to 
notices of disagreement on newly appealed 
issues not addressed in the Statement of 
the Case using the procedures in §§ 19.29 
and 19.30 of this part (relating to 
statements of the case).  

Therefore, a proper statement of the case has not been issued 
with regard to the issue of entitlement to an initial rating 
in excess of 10 percent for a right inguinal hernia repair, 
with tender scar.  Hence, under 38 C.F.R. § 19.31, the Board 
is obligated to remand this issue to the RO for the issuance 
of a statement of the case and notification of appellate 
rights.  Manlincon v. West, 12 Vet. App. 238 (1999).       

Accordingly, this case is remanded to the RO for the 
following actions: 

1.  The RO should issue a statement of 
the case to the appellant and his 
representative that addresses the issue 
of entitlement to an initial evaluation 
in excess of 10 percent for a right 
inguinal hernia repair, with tender scar.  
The appellant and his representative are 
reminded that to vest the Board with 
jurisdiction over this issue, a timely 
substantive appeal to the September 1994 
rating decision must be filed.  38 C.F.R. 
§ 20.202 (2005).  If the appellant 
perfects the appeal as to the 
aforementioned issue, the case should be 
returned to the Board for appellate 
review.  38 C.F.R. §§ 20.202, 20.302 
(2005).    

2.  In regard to the issues of 
entitlement to an initial evaluation in 
excess of 10 percent for a left knee 
disability, entitlement to an initial 
compensable evaluation for a skin 
condition of the hands and buttocks, and 
entitlement to an initial compensable 
evaluation for furunculosis of the 
buttocks and groin, the RO must review 
the claims folder and ensure that all 
VCAA notice and duty to assist 
obligations have been satisfied.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126.  In this regard, the 
appellant should be provided a VCAA 
notice letter and specifically told of 
the information or evidence he needs to 
submit to substantiate his claims, as 
well as the information or evidence that 
VA will yet obtain, if any.  38 U.S.C.A. 
§ 5103(a).  The appellant should also be 
asked to submit all pertinent information 
or evidence in his possession.  38 C.F.R. 
§ 3.159.  In addition, with any necessary 
authorization from the appellant, the RO 
should attempt to obtain the 
photograph(s) referenced in the 
appellant's May 2005 VA examination.    

3.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  

4.  The RO should then review and re-
adjudicate the issues on appeal.  If any 
such action does not resolve each claim 
to the appellant's satisfaction, the RO 
should provide the appellant and his 
representative a supplemental statement 
of the case and an appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned 
to this Board for appellate review.  

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


